Citation Nr: 0104073	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection for polyarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to an 
evaluation in excess of 10 percent for lumbosacral sprain 
with degenerative disc disease at L4-L5, denied entitlement 
to an evaluation in excess of 10 percent for postoperative 
residuals of a right medial meniscectomy, denied entitlement 
to a total evaluation because of hospital treatment in excess 
of 21 days, denied entitlement to service connection for an 
inguinal hernia and osteoporosis, denied entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability, and 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for polyarthritis.  The veteran filed a timely 
notice of disagreement as to that rating decision and a 
statement of the case was issued in September 1997.  

In his October 1997 RO hearing and substantive appeal, the 
veteran withdrew his appeal as to the issues of entitlement 
to an evaluation in excess of 10 percent for residuals of a 
right medial meniscectomy and entitlement to a total 
disability evaluation because of hospitalization in excess of 
21 days.  In a February 1998 rating decision, the RO 
determined that a 40 percent evaluation was warranted for the 
veteran's service-connected back condition.  In a July 1999 
rating decision, the RO determined that a 60 percent 
evaluation was warranted for the veteran's service-connected 
back condition, effective from November 6, 1995.  The RO also 
granted entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, effective from November 6, 1995.  The veteran has 
not filed a notice of disagreement as to those 
determinations.  

The Board notes that the issue of entitlement to service 
connection for polyarthritis was framed by the RO as whether 
new and material evidence had been presented to reopen a 
claim of entitlement to service connection for polyarthritis 
because of a May 1978 rating decision.  However, in the May 
1978 rating decision, the RO considered the issue of 
entitlement to service connection for multiple painful joints 
diagnosed as polyarthritis and claimed as secondary to 
service-connected disabilities.  Additionally, the record 
does not reflect notice of that decision to the veteran.  
Thus, the Board has rephrased the issue as noted on the title 
page of this decision.  



REMAND

Relevant service medical records reflect complaints of 
injuries incurred in a jump.  Complaints related to the 
knees, neck, shoulder, and back were noted.  A July 1961 
radiology report notes a history of a parachute jump injury 8 
months earlier.  An August 1961 clinical record notes the 
veteran reported falling from a stairway.  Upon separation 
examination dated in August 1961, the veteran's systems were 
clinically evaluated as normal with the exception of rhonchi 
in the right chest and chondromalacia of both patellae, 
injury in jump.  

Upon VA examination dated in February 1966, diagnoses of 
chronic lumbosacral strain, internal derangement of the right 
knee, moderate disc degeneration of L4-L5, and no orthopedic 
abnormality of the left knee were noted.  The veteran 
underwent a right medial meniscectomy in June 1968.  VA 
treatment records dated in 1973 and 1974 reflect complaints 
of right knee and ankle pain.  A January 1974 clinical record 
reflects an impression of early degenerative arthritis 
secondary to an old injury.  

Upon VA examination dated in August 1976, the veteran 
complained of pain all over his body.  Diagnoses of status 
post right medial meniscectomy, chronic lumbosacral sprain by 
history, rheumatoid arthritis not found, minimal scoliosis of 
the dorsal spine, probable old osteochondritis of the dorsal 
spine, and probable old osteochondritis of the lumbosacral 
spine were noted.  VA treatment records dated in 1977 and 
1978 reflect complaints of recurrent peripheral joint pain.  
VA treatment records dated in 1994 and 1995 reflect 
complaints of pain in both hips as well as back and knee 
pain.   A December 1995 VA treatment record reflects 
impressions of chronic low back pain, bilateral knee 
osteoarthritis secondary to old trauma and 1961 accident, and 
leg length discrepancy secondary to 1961 accident.  It was 
noted that they all appeared to be service-related with 
increasing symptomatology secondary to the aging process.  
The records also reflect treatment for depression.  

In April 1996, the veteran underwent a right inguinal hernia 
repair.  A September 1996 VA discharge summary reflects 
diagnoses of chronic obstructive pulmonary disease, allergic 
rhinitis, degenerative joint disease, osteoporosis, 
osteoarthritis, probable benign essential tremor, chronic 
folliculitis, and status post hernia repair.  A November 1996 
VA examination of the spine reflects essentially negative 
radiology reports of the right knee and right hip.  Lumbar 
disc degeneration was noted.  A July 1997 VA treatment record 
notes that the veteran had objective evidence of compression 
fractures and osteoporosis of the lumbar spine.  An 
additional July 1997 VA treatment record notes an assessment 
of arthritic osteoporosis.  

Upon VA internal medicine examination dated in December 1998, 
the examiner noted diagnoses of lumbosacral strain with 
degenerative disc disease, post-operative medical 
meniscectomy of the right knee, and osteoporosis of the 
lumbosacral spine.  The examiner noted the veteran did not 
have any constitutional signs of arthritis such as anemia, 
fever, or a skin disorder.

At his December 2000 hearing before a Member of the Board, 
the veteran testified that during service and after his 
parachute accident, a doctor told him that he would have a 
hernia problem in the future.  He testified that problems 
with his hernia would come and go during service.  He said he 
could feel it bubble and gurgle in the hernia area.  The 
veteran also testified that a VA physician told him it was 
possible that his hernia was related to his in-service injury 
and that another VA physician had told him that his 
osteoporosis was probably due to an injury.  He complained of 
pain in the hip, back, fingers, legs, knees, ankle and toe.  
The veteran denied nay other accidents or injuries since his 
discharge from service.  The veteran's spouse testified that 
she had heard a VA physician tell the veteran that his 
problems were related to his in-service injuries.  The 
veteran also testified that a VA physician had told him that 
his arthritis was due to his injuries in service.  

The Board recognizes that the RO has obtained VA treatment 
records dated through 1998 and a VA internal medicine 
examination as well as other VA examinations.  However, the 
examiners have not specifically expressed an opinion as to 
whether it is as least as likely as not that the claimed 
right inguinal hernia, osteoporosis, and polyarthritis are 
related to an in-service injury or any other incident of 
service.  

Additionally, as noted in the July 1999 supplemental 
statement of the case, the veteran's claims of entitlement to 
service connection were denied as not well grounded.  
However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for an 
inguinal hernia, osteoporosis, and/or 
polyarthritis since 1998.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action, including medical 
opinion(s), required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





